 

Peed
_
L

CLERK US Dig

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

dIST
[nN Eon
smn J DEPUTY }

re

SPE Ate arden a,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No.: 19CRO979-DMS

Plaintiff,

ORDER AND JUDGMENT TO DISMISS

Ve.
INFORMATION WITHOUT PREJUDICE

GIOVANI ABRAHAM RIOS-AVALOS,

Defendant.

 

 

 

 

Upon motion of the UNITED STATES OF AMERICA, and good cause
appearing,

IT IS ORDERED that the Information in Criminal Case No. 19CR0979-
DMS against defendant GIOVANI ABRAHAM RIOS-AVALOS be, and hereby is,

dismissed without prejudice;

IT [5 SO ORDERED.

paren: [0-2-1 Lick -

Dana M, Sabraw
ited States District Judge

  

 

 
